


110 HCON 243 IH: Supporting the efforts of the Iraq

U.S. House of Representatives
2007-10-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 243
		IN THE HOUSE OF REPRESENTATIVES
		
			October 29, 2007
			Mr. Boyd of Florida
			 (for himself, Mr. Gilchrest,
			 Mr. Cohen,
			 Ms. Sutton, and
			 Mr. Wicker) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Supporting the efforts of the Iraq
		  Neighbors Process Ministerial meeting and encouraging the ongoing engagement of
		  the international community to stabilize Iraq and achieve peace in the Middle
		  East.
	
	
		Whereas, on November 2–3, 2007, the Iraq Neighbors Process
			 Ministerial meeting will convene for its second meeting in Istanbul, Turkey,
			 involving ministers from countries in the Middle East, as well as the United
			 States, the European Union, and the United Nations;
		Whereas the United States enjoys important friendships
			 with its allies in the Middle East;
		Whereas fostering stability in Iraq and in the Middle East
			 as a whole is a shared priority for the United States and its allies around the
			 world; and
		Whereas increased dialogue is a critical step in improving
			 relations between Iraq and its neighboring countries: Now, therefore, be
			 it
		
	
		That Congress supports and commends the
			 efforts of the Iraq Neighbors Process Ministerial meeting and encourages
			 ongoing cooperation and dialogue to foster stability in Iraq and achieve peace
			 in the Middle East.
		
